

113 HR 3561 IH: Prevent Russian Infiltration Act of 2013
U.S. House of Representatives
2013-11-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3561IN THE HOUSE OF REPRESENTATIVESNovember 20, 2013Mr. Kingston introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo prohibit Department of State approval for the Russian space agency to build or operate a ground monitoring station in the United States unless such station does not raise counterintelligence or other national security concerns.1.Short titleThis Act may be cited as the Prevent Russian Infiltration Act of 2013.2.Conditional prohibition on building or operating a Russian space agency ground monitoring station in the United StatesThe Secretary of State may not approve a request by the Russian space agency, Roscosmos, to build or operate a ground monitoring station in the United States, including in any territory or possession of the United States, until the Secretary of State, the Secretary of Defense, and the Director of National Intelligence jointly certify to Congress that any such proposed station does not raise counterintelligence or other national security concerns.